103 F.3d 140
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Deborah TEMPLE, Plaintiff-counter-claim-defendant-Appellant,v.ISLAND INSURANCE COMPANY, LTD.;  State Farm Ins.;Defendants-Appellees,v.Jimmy Emerson TEMPLE, Defendant-counter-claimant-Appellant.
No. 95-16518.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Nov. 7, 1996.Decided Nov. 20, 1996.

Before:  WALLACE, SCHROEDER, and ALARCON, Circuit Judges.

ORDER

1
Temple appeals from the district court's summary judgment in favor of Island Insurance Company (Island) in this action for a declaration of insurance coverage.  Because the potential coverage under Temple's insurance policy with Island is limited to $35,000, there is no showing that the amount in controversy is sufficient to support jurisdiction under 28 U.S.C. § 1332.  Therefore, we dismiss this appeal.  The district court's judgment is vacated, and we remand with instructions to dismiss the action.